Rosenberg Rich Baker Berman & Company A Professional Assocation of Certified Public Accountants 265 Davidson Avenue, Suite 210, Somerset, NJ 08873-4120 P: 908-231-1000 F: 908-231-6894 www.rrbb.com September 22, 2010 Securities and Exchange Commission treet, N. E. Washington, D.C. 20549 RE:Alliance Network Communications Holdings, Inc. (Commission File No. 333-137920) We have read Alliance Network Communications Holdings, Inc.'s statements included under item 4.01 of its Form 8-K filed on September 22, 2010, and we agree with such statements concerning our firm. We have no basis to agree or disagree with other statements under Item 4.01. Yours truly, /s/ Rosenberg Rich Baker Berman & Company
